FENNER, Judge,
dissenting.
I respectfully dissent.
The terms of the contract between Norfolk & Western and Brode relevant to the question herein are as follows:
Section 5.1 Indemnity
Contractors [Brode] shall indemnify and hold harmless the Company [Norfolk & Western] ... from and against any and all liability ... arising from or in connection with (i) any claims for personal injury ... and/or property loss or damages to whomsoever or whatsoever occurring or arising in any manner out of or in connection with this Work, this contract, any act or omission of contractor, its officers, agent or employees upon or about the property or premises of Company, whether or not negligence on the part of Company, its officers, agents or employees, may have caused or contributed to the injury ... (Emphasis added)
Section 1.4 Definitions
“Work” shall mean all or any part of the Contractor’s obligations and other matters referred to in Section 1.1.
Section 1.1 Work
Except as otherwise provided herein, Contractor shall furnish, at Contractor’s costs, all materials, superintendence, labor, equipment, tools, supplies, permits, signs and transportation necessary to perform, and Contractor shall perform, construct and complete, the following work:
Contractor shall replace Bridge Number 516 near Wakenda, MO....
(Emphasis added)
On appeal Norfolk & Western argues that the trial court erred in considering extrinsic and parol evidence because the terms of the contract were clear and unambiguous and contained entirely within the four comers of the document itself and as a matter of law the indemnity clause of the contract was applicable to Tumlinson’s claim. Brode argues in support of the trial court’s holding that the terms of the indemnity agreement were ambiguous since they failed to define the scope of Brode’s obligation to indemnify Norfolk & Western. Brode argues that a latent ambiguity exists under the terms of the contract.
The standard for review of this appeal is as set forth in Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.banc 1976), which re*254quires that the judgment of the trial court will be sustained unless there is no substantial evidence to support it, it is against the weight of the evidence, it erroneously declares the law, or it erroneously applies the law.
Generally, evidence of oral agreements made prior to, or contemporaneous with a written contract are not admissible to vary or contradict the terms of an unambiguous and complete written instrument. Rufkahr Construction Co. v. Weber, 658 S.W.2d 489, 497 (Mo.App.1983). Whether or not the language of a contract is ambiguous is a question of law for the trial court. Bergmann v. Bergmann, 740 S.W.2d 215, 216 (Mo.App.1987). No deference is due the trial court’s judgment where the resolution of a controversy is a question of law. MFA Mutual Insurance Company v. Home Mutual Insurance Company, 629 S.W.2d 447, 450 (Mo.App.1981). To determine the existence of ambiguity, the court determines the reasonable meaning or meanings to be attributed to the contract language in the context of the agreement. When that process yields more than a single meaning, the document is ambiguous. Vandever v. Junior College District of Metropolitan Kansas City, 708 S.W.2d 711, 717 (Mo.App.1986). An ambiguity is patent if it is shown by analysis of the language of the agreement and latent when the language is plain on its face but becomes uncertain or ambiguous when applied. Id.
The indemnity provisions of the contract herein are not ambiguous on their face and likewise not ambiguous when applied. The contract specifically states under Section 5.1 that Brode was obligated to indemnify Norfolk & Western for “any claims ... to whomsoever or whatsoever occurring or arising in any manner, out of, or in connection with the Work ...” The “Work” is defined in Section 1.1 of the contract to include “materials ... and transportation necessary” to replace the bridge. Rather than limiting indemnity to the job site or the specific work actually performed on the bridge, the contract by its plain language requires that Brode is to indemnify the railroad for numerous activities, including transportation, associated with the replacement of the bridge, regardless of location of any accident related thereto. The contract does not contain any language to limit indemnity to accidents involving transportation of materials only at the job site or any other limited area. To construe the language of the contract otherwise is to re-write the contract so as to limit indemnity to injuries which occur within an area not set forth in the contract. When Tum-linson’s accident occurred he was transporting materials necessary in replacing the bridge and therefore by the terms of the contract Brode is liable to indemnify Norfolk & Western.
Where no ambiguity exists in a written agreement the court cannot go outside the agreement and make a new contract for the parties. Marshall v. Estate of Marshall, 529 S.W.2d 914 (Mo.App.1975).
In the context of this agreement it does not create ambiguity to say that Norfolk & Western was indemnified against claims arising from the transportation of materials across its tracks at the location of the Tumlinson accident. It creates no confusion to say, and it is reasonable to believe, that Norfolk & Western realized that there would be increased activity across its tracks at the location of the Tumlinson accident and sought to be indemnified by Brode.
Even under the authority of Sanders v. General Motors Acceptance Corp., 180 S.C. 138, 185 S.E. 180, 182 (1936), as cited by the majority, applying the facts of the case at bar to the language of the contract at issue does not create an absurdity which would render the contract ambiguous. The mere fact that hypothetical situations can be conceived which would be more arguably absurd has no application to the case which actually presents itself.
In my opinion the judgment of the trial court should be reversed.